Title: Opinion of Attorney General on the Case of James O’Fallon, 14 February 1791
From: Randolph, Edmund,Jefferson, Thomas
To: 



Feb. 14. 1791.

The opinion is,

1. That the attorney for the district of Kentucky do forthwith take the most effectual measures for prosecuting according to law O’Fallon; and that he be informed, that, unless the testimony within his reach will clearly subject him to the charge of treason, the prosecution be for a riot.
2. That a proclamation issue, reciting the treaties, law and former proclamation on this subject, and declaring the purpose of the executive, that the disturbers of the public peace shall be prosecuted with the utmost rigor of the law.

The measures fit to be taken by way of precaution to the commandant of Fort Washington, are not here noticed.
